DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendments filed on September 28, 2018 and April 18, 2022 have been entered.






3.	Applicant’s election on April 18, 2022, of Group I without traverse (claims 1-3), is acknowledged.



Claim Disposition

4.	Claim 4 has been cancelled. Claims 1-3 and 5-21 are pending. Claims 1-3 are under examination. Claims 5-21 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 





Information Disclosure Statement

5.	The Information Disclosure Statement filed on April 28, 2018, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 







Drawings

6.	The Drawings filed on September 28, 2018, have been accepted by the examiner.



Specification Objection

7.	The specification is objected to for the following informalities:
The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as Triton-X-100, has been noted in this application (see page 13, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.
Appropriate correction is required.	





	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by CN 10398376 (2014, of record in the application).
CN103983716 discloses a chemical derivative system of trace polypeptide, consisting of three layers of fillers arranged in an Eppendorf tip (1.¢., a pipette tip) from top to bottom. The filler of the top layer is a phase-reversed silica gel filler; the filler of the middle layer is a sulfonic strong cation exchange bonded silica gel SCX filler; the filler of the bottom layer is the phase-reversed silica gel filler which is C18, and the thickness of each filler layer is 3-5 mm. The system can be used for separating, by derivation, a polypeptide mixture which is from proteins of rat C6 cells that are subjected to reduction, closing and digestion, and the derived polypeptide is detected by using a
liquid chromatograph-mass spectrometer (LC-MS/MS)(see description, paragraphs [0009]-[0021], and embodiments 2 and 3). Therefore, the limitations of the claims are met by the reference.


 Conclusion

9.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652